Citation Nr: 9925328	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  97-28 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The appellant and [redacted]


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from February 1966 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which granted service connection for 
PTSD and assigned a 30 percent evaluation, effective 
September 19, 1996. 


FINDING OF FACT

The veteran's PTSD has prohibited him from obtaining or 
retaining gainful employment since the effective date of the 
grant of service connection for that disability.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD since 
September 19, 1996, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Vet Center treatment records show that the veteran was 
evaluated in September 1996.  The veteran provided a detailed 
history of his experience during service and of his 
adjustment since service.  He reported that he had been 
unable to work for the previous two years.  He currently 
lived with his mother.  His problem list consisted solely of 
PTSD, which was evaluated as being of extreme severity.  The 
veteran was given a GAF (global assessment of function) score 
of 35.

The veteran was accorded a psychiatric examination by VA in 
November 1996.  He stated that some 10 months after returning 
from Vietnam, he noted considerable anger.  He claimed he was 
planning to shoot his fiancée and his two sisters.  He 
indicated that when he could not find them, he shot himself 
in the chest with a shotgun.  He was hospitalized for one 
month at the Albuquerque VA Medical Center, but received no 
psychiatric care at that time.  He claimed that he had had 
ongoing problems with anger ever since.  He reported having 
multiple incarcerations for fighting, drunk driving charges, 
and not paying child support.

At the present time the veteran was not receiving any 
psychiatric care.  He reported having been sent to a 
psychiatric facility in 1975 on a court order.  The 
circumstances involved being in a motor vehicle accident 
while using alcohol.  He believed that the experience was 
helpful to him.  There had been no other contact with mental 
health professionals.  Available records indicated that the 
veteran was hospitalized in 1975 at the Albuquerque VA 
Medical Center for diagnoses of chronic alcoholism, post-
traumatic headaches, and abnormal brain scan.  

The veteran also reported difficulty staying asleep.  He 
complained of nightmares regarding combat experiences in 
Vietnam.  Energy level, motivation, concentration, and libido 
were all described as poor.  When asked about his social 
life, he reported that he did not like to hang around with 
people since he got his divorce 18 years previously.  He 
reported a special interest in hunting.  He claimed he 
avoided movies and television shows that reminded him of 
violence or war.  The sound of unexpected gunshots or 
helicopter sounds reportedly could cause flashbacks.  He also 
claimed he had exaggerated startle response.  

He was last employed as a fire fighter for the United States 
Forest Service three years earlier.  He stated that he was 
employed in that position for six years.  He had not looked 
for work since that time, since no work was available in his 
area.  He related that he did some work cutting fire wood on 
a seasonal basis.  His highest level of education was the 
10th grade.

He had been married twice and both marriages ended in 
divorce.  

On clinical evaluation, the veteran was described as 
appropriately dressed and groomed.  He related in a 
cooperative and friendly manner.  Eye contact was fair.  He 
did not appear anxious, but there was an odor of alcohol on 
his breath.  He admitted to having had three beers the night 
before the interview.  

On examination he was oriented in three spheres.  He had good 
judgment.  He was able to abstract proverbs without 
difficulty.  General information, attention, and 
concentration were intent, but he had some difficulty 
subtracting serial 7's from 100.  When given three words to 
remember for five minutes, he remembered two of the three.  
Mood was mildly depressed.  Affect was appropriate.  Thoughts 
progressed in a logical and coherent manner.  There was no 
evidence of hallucinations, delusions, and paranoid ideation, 
feelings of depersonalization, or feelings of derealization.  
He acknowledged one suicide attempt, but denied any others.  
He denied any recent violent actions or thoughts of wanting 
to harm anyone.  

The Axis I diagnosis was PTSD.  Alcohol abuse was to be ruled 
out.  He was given a Global Assessment of Functioning (GAF) 
Scale score of 59, which was noted to be indicative of 
moderate impairment. 

By rating decision dated in January 1997, service connection 
for PTSD was granted and a 30 percent evaluation was 
assigned, effective September 19, 1996. 

The veteran and a team leader at a local Vet Center gave 
testimony on the veteran's behalf at a hearing before a 
hearing officer at the Albuquerque RO in April 1997.  The Vet 
Center team leader testified that the veteran had a history 
of intrusive thoughts, nightmares, and impaired ability to 
work for anyone.  Reference was made to an incident when the 
veteran pushed an individual off a building.  The veteran 
testified that he had no social life.  

Of record is a May 1998 communication from the Vet Center 
team leader who gave testimony on the veteran's behalf at the 
1997 hearing.  In the 1998 communication the team leader 
reported that the veteran lived in a mobile home in a 
mountain range in New Mexico.  The home was about one mile 
from the main highway.  The individual reported that the 
veteran was unable to attend a compensation and pension 
evaluation scheduled in January 1998 because of deep snow 
surrounding the home.  It was indicated the veteran had also 
been preoccupied with taking care of his elderly mother.  
Reportedly, the veteran and his sister had been informed 
there was not much they could do to help the mother with her 
cancer other than to make her comfortable with Morphine.  The 
team leader stated that he assessed the veteran as having 
chronic and severe PTSD.  

The veteran was accorded a psychiatric examination by VA in 
June 1998.  He was not employed at that time.  His chief 
complaint was depression.  Records available for review 
included the report of the psychiatric report done by the 
examiner in November 1996.  Currently, the veteran was not 
receiving formal psychiatric care.  He attended the Vet 
Center in Albuquerque for group sessions on a weekly basis.  
He was not taking any psychotropic medications.  

On clinical evaluation the veteran was described as 
appropriately dressed and groomed.  He related in a 
cooperative, yet somewhat detached manner.  Eye contact was 
fair.  He appeared anxious during the interview.  He was 
oriented in three spheres.  He was able to abstract proverbs.  
Mood was depressed and affect was constricted.  Thoughts 
progressed in a logical and coherent manner.  There was no 
evidence of hallucinations or delusions.  There was evidence 
of feelings of depersonalization.  He showed no evidence of 
feelings of derealization.  He denied any recent violent 
actions or thoughts of wanting to harm anyone.  

The Axis I diagnosis was PTSD.  Also diagnosed was alcohol 
abuse, reported to be in remission.  The GAF score was 47.  
This was noted to constitute serious impairment in both 
social relations and conventional functioning.  The examiner 
noted there had been a significant deterioration in the 
veteran's psychiatric status since the 1996 examination.  It 
appeared that the PTSD had worsened since that time.  

The veteran was accorded another rating examination by the 
same VA psychiatrist in August 1998.  His chief complaint was 
an inability to hold a job.  The claims file was reviewed in 
preparing the evaluation.  The veteran was not receiving 
psychiatric care at the present time, but was on the waiting 
list to receive such care through the PTSD program at the VA 
Medical Center in Albuquerque.  It was noted that his 
counselor at the local Vet Center visited him at his house on 
a weekly basis.  He was not taking any psychotropic 
medications.  

On examination he was described as appropriately dressed and 
groomed.  He related in a cooperative and friendly manner.  
Eye contact was good.  He did not appear anxious.  Mental 
status revealed orientation in three spheres and good 
judgment.  He was able to abstract proverbs.  Memory for 
recent and remote events was intact.  Mood was depressed and 
affect was appropriate.  Thoughts progressed to a logical and 
coherent manner.

There was no evidence of hallucinations or delusions.  There 
was a suggestion of paranoid ideation.  He believed that 
people in the town where he lived did not like him because he 
was a Vietnam veteran.  There was no evidence of feelings of 
depersonalization.  There was some evidence of derealization, 
with a notation that at times buildings appeared to be 
swaying.  When asked the most important reason for living, he 
said the only reason was his mother, and now she was dying 
from cancer.  When asked what stopped him from harming 
himself, he said he was unsure.  He denied any recent violent 
actions or thoughts of wanting to harm others.  

The Axis I diagnoses were PTSD and a history of alcoholism, 
in remission.  The GAF score was given as 50, with a notation 
that the psychiatric symptomatology was indicative of serious 
impairment.

Another VA psychiatrist examined the veteran for rating 
purposes in September 1998.  The veteran stated that he had 
had a number of jobs since service and had worked in 7 to 8 
different occupations.  He indicated his usual occupation was 
as a carpenter.  He reported the longest job he held was with 
some builders for about eight years.  Employment problems 
were listed as occasional violence toward co-workers and 
difficulty accepting direction from supervisors.  

The examiner noted alcohol on the veteran's breath and the 
veteran admitted that he drank a six-pack of beer the night 
before the examination.  He denied that alcohol was a problem 
for him.

Impact of trauma on the veteran's current life functioning 
included notation of a very constricted life, difficulty 
communicating with others, severe problems with anger, and 
inability to hold a job or a relationship.  

On mental status examination, the veteran was oriented in all 
spheres.  Thought content and process was linear, with no 
formal thought disorder.  Judgment and insight were 
preserved.  

It was indicated the veteran was still divorced and living in 
a trailer.  He had no car and was dependent upon friends for 
transportation.  His sole source of income was his disability 
pension.  He stated that he had one friend and had no social 
support system.  

Current symptoms included global insomnia, frequent 
nightmares about Vietnam, avoidance of people, social 
isolation, depression, and frequent intrusive memories of 
combat.  He was not taking any medications.  

The biopsychosocial assessment was that he had severe PTSD 
and probable alcoholism with massive denial of the latter 
problem.  He was described as "unable to hold a job or keep a 
significant friendship or relationship."  The Axis I 
diagnoses were chronic severe PTSD and probable alcohol 
dependence.  The GAF was listed as 45.  


Pertinent Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; (West 1991); 
38 C.F.R. Part 4 (1999).  Separate diagnostic codes identify 
the various disabilities.

The Board notes that a revised rating schedule for mental 
disabilities became effective on November 7, 1996.  In Karnas 
v. Derwinski, 1 Vet. App. 308 (1991), the United States Court 
of Appeals for Veterans Claims (Court) held, in pertinent 
part, that where the law or regulation changes after a claim 
has been filed, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant is to be applied.  

Under the provisions of the old rating schedule, a 30 percent 
evaluation was warranted for either definite or moderately 
large social and industrial impairment.  A 50 percent 
evaluation was assigned for considerable social and 
industrial impairment.  The next higher rating of 70 percent 
required that the ability to establish or maintain effective 
or favorable relationships with people be severely impaired 
and that the psychoneurotic symptoms be of such severity and 
persistence that there be severe impairment in the ability to 
obtain or retain employment.  

A 100 percent evaluation required that attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community;  or there 
be totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior.  The individual had to be demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  

The revised rating criteria contemplate that a 30 percent 
evaluation is to be assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  Depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

The next higher rating of 50 percent is assigned when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
Flattened affect; circumstantial, circumlocutory, or stereo-
typed speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short-and-
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.

The next higher rating of 70 percent is assigned where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently, illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to symptoms such as:  Gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

With these principles in mind, the Board will consider 
whether the veteran was entitled to an evaluation in excess 
of 30 percent during any period since service connection was 
established.

Analysis

The appellant's claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  In the instant case the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assignment of a disability rating.  
However, when a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); 
see also Fenderson v. West, at 119.

The record in this case shows the veteran has not worked for 
any period since the grant of service connection for PTSD.  
The record shows that he has nonservice-connected 
disabilities which include duodenal ulcer disease, impaired 
visual acuity, residuals of a gunshot wound to the right 
shoulder, and hiatal hernia.  He has been given examinations 
by VA on several occasions in the past few years, and with 
one exception, he has been given GAF scores which are 
indicative of an inability to maintain gainful employment.  
At the time of his most recent psychiatric examination, he 
was found to have a GAF score of 45.  A GAF score of 45 
contemplates serious impairment in occupational and social 
functioning, such as an inability to maintain employment.  
See American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition (1994); 
38 C.F.R. § 4.130 (1999).

The weight of the evidence is to the effect that the 
veteran's PTSD has rendered him incapable of maintaining 
gainful employment since the effective date for the grant of 
service connection, September 19, 1996.  The evidence in 
favor of the veteran's claim includes the opinion of the VA 
examiner at the time of the most recent examination that the 
veteran's GAF score was 45, a score indicating that he would 
be unable to keep a job.  The examiner specifically described 
the veteran's PTSD as severe in degree and opined that the 
veteran was unable to hold a job or keep a significant 
friendship or relationship.  A VA psychiatrist who examined 
the veteran in August 1998 concluded that the veteran's PTSD 
was productive of serious impairment.  Further, a review of 
the record indicates that the team leader at the Vet Center 
the veteran has attended has described the PTSD as severe in 
degree.  Treatment records from that center show that the 
veteran's PTSD was considered to be of extreme severe and to 
result in a GAF of 39 as early as September 1996.

The examiner conducting the November 1996 examination 
concluded that the veteran was only moderately disabled by 
PTSD.  However, this opinion is outweighed by the findings of 
examiners both before and after the November 1996 evaluation.

The Court has held that the criteria from a 100 percent 
evaluation are "each independent bases for granting a 100 
percent evaluation."  Richard v.  Brown, 9 Vet. App. 266, 268 
(1996).  The evidence in this case shows that PTSD prevents 
the veteran from maintaining employment.  It is the opinion 
of the undersigned that he meets the requirements for a 100 
percent schedular evaluation under the old criteria on the 
basis of a demonstrable inability to obtain or maintain 
employment; or under the new criteria on the basis of total 
occupational and social impairment.


ORDER

A 100 percent disability evaluation is granted for PTSD as of 
the effective date for the grant of service connection, 
September 19, 1996.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

